
	
		I
		112th CONGRESS
		2d Session
		H. R. 4218
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To preserve affordable housing opportunities for
		  low-income families, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stabilizing Affordable Housing for the
			 Future Act.
		2.Investment
			 through up-front grants from General Insurance Fund
			(a)1997
			 ActSubsection (a) of section
			 204 of the Departments of Veterans Affairs and Housing and Urban Development,
			 and Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a(a)) is
			 amended by striking the last sentence.
			(b)1978
			 ActParagraph (4) of section 203(f) of the Housing and Community
			 Development Amendments of 1978 (12 U.S.C. 1701z–11(f)(4)) is amended by
			 striking the last sentence.
			3.Preservation of
			 HUD-held and HUD-owned buildingsSection 204(a) of the Departments of
			 Veterans Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 1997 (12 U.S.C. 1715z–11a(a)) is amended—
			(1)by striking
			 During and all that follows through and thereafter, the
			 provision of and inserting In managing and disposing of
			 multifamily properties during any fiscal year, the Secretary may
			 provide; and
			(2)by striking
			 notwithstanding any other provision and inserting
			 consistent with other provisions.
			4.Maintaining
			 affordability through continued assistance and escrowing of rental
			 assistance
			(a)Requirement To
			 maintain assistanceSubject
			 to subsection (c) and notwithstanding any other provision of law, in managing
			 and disposing of any multifamily property that is owned by, or subject to a
			 mortgage held by, the Secretary of Housing and Urban Development, the Secretary
			 shall maintain payment of any rental assistance that is attached to any
			 dwelling units in the property and provided under a contract for the property
			 under section 8 of the United States Housing Act of 1937 or under any other
			 program administered by the Secretary, as provided in this section.
			(b)Escrow for
			 properties not meeting housing quality standardsIn the case of
			 any transfer of a distressed multifamily property that does not comply with
			 housing quality standards applicable to the property, the Secretary may not
			 recapture any rental assistance described in subsection (a) for the property,
			 but shall hold any such assistance in escrow for the property during the period
			 of noncompliance and, upon determining that the property complies with such
			 standards make such assistance available for the property.
			(c)Projects not
			 feasible for continued assistanceWith respect to a multifamily property
			 described in subsection (a), to the extent the Secretary, in consultation with
			 the tenants of the property, determines that the property is not feasible for
			 continued rental assistance payments under such section 8, or other programs,
			 based on consideration of the costs of rehabilitating and operating the
			 property, after utilizing all available Federal, State, and local resources
			 including rent adjustments under section 524 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note), the
			 Secretary may, in consultation with the tenants of that property, contract with
			 an owner or owners of other existing housing properties to make project-based
			 rental assistance payments for such other properties or provide other rental
			 assistance.
			5.Building
			 acquisition: valuation of physically distressed properties sold by HUD in
			 discount salesSection 2001 of
			 the Deficit Reduction Act of 2005 (12 U.S.C. 1701z–11 note) is amended—
			(1)in paragraph (4),
			 by striking without taking into account any affordability
			 requirements and inserting the following: as determined using
			 industry standard appraisal practices, including consideration of the cost of
			 repairs needed for the property subject to the loan to comply with minimum
			 safety and building standards and the cost of maintaining the affordability
			 restrictions applicable under the original loan or grant for the
			 property; and
			(2)in paragraph (7), by striking
			 without taking into account any affordability requirements and
			 inserting the following: as determined using industry standard appraisal
			 practices, including consideration of the cost of repairs needed for the
			 property to comply with minimum safety and building standards and the cost of
			 maintaining the affordability restrictions applicable under the original loan
			 or grant for the property.
			6.Multifamily
			 housing mortgage foreclosureThe Multifamily Mortgage Foreclosure Act of
			 1981 is amended—
			(1)in section 362 (12
			 U.S.C. 3701)—
				(A)in paragraph (5),
			 by striking and at the end;
				(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following new paragraph:
					
						(7)mortgages transferred by the Secretary to
				State and local governments should be foreclosed in the same manner as
				mortgages held by the
				Secretary.
						;
				(2)in section 363 (12
			 U.S.C. 3702)—
				(A)in paragraph (9),
			 by striking and at the end;
				(B)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following new paragraph:
					
						(11)State or local government
				transferee means any state or unit of general local government, any
				public housing authority, or any State or local housing finance agency that has
				acquired mortgages pursuant to section 203 of the Housing and Community
				Development Amendments of 1978 (12 U.S.C. 1701z–11), section 204 of the
				Departments of Veterans Affairs and Housing and Urban Development, and
				Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a), or any
				other provision of law, that were previously held by the
				Secretary.
						;
				(3)in section 364 (12
			 U.S.C. 3703)—
				(A)by inserting
			 , or any State or local government transferee, after
			 Secretary the first and fourth places such term appears;
			 and
				(B)by inserting , or the State or local
			 government transferee, after Secretary the second,
			 third, and fifth places such term appears;
				(4)in section 365 (12
			 U.S.C. 3704)—
				(A)by inserting , or any State or local
			 government transferee, after Secretary the first place
			 such term appears;
				(B)by inserting , or the State or local
			 government transferee, after Secretary each other place
			 such term appears; and
				(C)by striking the
			 last 3 sentences and inserting the following: The entity designating the
			 foreclosure commissioner, whether the Secretary or any State or local
			 government transferee, shall be a guarantor of payment of any judgment against
			 the foreclosure commissioner for damages based upon the commissioner's failure
			 to perform properly the commissioner's duties. As between the entity
			 designating the foreclosure commissioner, whether the Secretary or any State or
			 local government transferee, and the mortgagor, the entity designating the
			 foreclosure commissioner shall bear the risk of any financial default by the
			 foreclosure commissioner. In the event that the Secretary or any State or local
			 government transferee makes any payment pursuant to the preceding two
			 sentences, the Secretary or any State or local government transferee shall be
			 fully subrogated to the rights satisfied by such payment.;
				(5)in section 366 (12
			 U.S.C. 3705)—
				(A)by inserting , or any State or local
			 government transferee, after Secretary the first, third,
			 fourth, and fifth place such term appears; and
				(B)by inserting , or the State or local
			 government transferee, after Secretary the second and
			 sixth places such term appears;
				(6)in section 367 (12
			 U.S.C. 3706)—
				(A)in subsection
			 (a)—
					(i)in paragraph (1), by inserting or
			 the State or local government transferee, after
			 Secretary,; and
					(ii)in paragraph (8), by inserting , or
			 the State or local government transferee after
			 Secretary;
					(B)in subsection
			 (b)—
					(i)by inserting , or any State or local
			 government transferee, after Secretary the first and
			 second places such term appears; and
					(ii)by inserting , or the State or local
			 government transferee, after Secretary the third place
			 such term appears; and
					(C)by adding at the
			 end the following new subsection:
					
						(c)In any case in which a State or local
				government transferee is the purchaser of a multifamily project, the State or
				local government transferee shall manage and dispose of such project to benefit
				those originally intended to be assisted under the prior program unless
				continued operation and disposition of the property under such program is not
				feasible based on consideration of the costs of rehabilitating and operating
				the property after considering all available Federal, State, and local
				resources, including rent adjustments under section 524 of the Multifamily
				Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f
				note).
						;
				(7)in section 368 (12
			 U.S.C. 3707)—
				(A)by inserting , or any State or local
			 government transferee, after Secretary the first and
			 third places such term appears; and
				(B)by inserting , or the State of local
			 government transferee, after Secretary the second place
			 such term appears;
				(8)in section 369A
			 (12 U.S.C. 3709)—
				(A)by inserting , or any State or local
			 government transferee, after Secretary the second place
			 such term appears; and
				(B)by inserting
			 , or the State or local government transferee, after
			 Secretary the first, third, and fourth places such term appears;
				(9)in section 369B
			 (12 U.S.C. 3710)—
				(A)by inserting , or the State of local
			 government transferee, after Secretary the first and
			 second places such term appears; and
				(B)by inserting , or any State or local
			 government transferee, after Secretary each other place
			 such term appears;
				(10)in section 369E
			 (12 U.S.C. 3713), by inserting , or any State or local government
			 transferee, after Secretary each place such term
			 appears; and
			(11)in section
			 369F(a)(1) (12 U.S.C. 3714(a)(1)), by inserting , or any State or local
			 government transferee, before the semicolon at the end.
			7.Building transfers:
			 requirements for purchasers of FHA-insured projects and section 8
			 projectsNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Housing and
			 Urban Development shall issue a proposed rulemaking, in accordance with title
			 5, United States Code, that applies the participation and certification
			 requirements for potential purchasers required under section 219 of Division G
			 of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat.
			 397) and applicable to the sale of HUD-owned multifamily housing projects and
			 the foreclosure sale of any multifamily housing securing a mortgage held by the
			 Secretary also to the sale of any multifamily housing having a mortgage that is
			 insured under the National Housing Act or for which assistance is provided
			 under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)
			 under a project-based assistance contract.
		8.Transparency
			 regarding building information
			(a)Required posting
			 on web siteThe Secretary of
			 Housing and Urban Development shall make publicly available, by posting on a
			 World Wide Web site of the Department, information regarding multifamily
			 housing properties for which rental assistance is provided under section 8 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f), for which other rental
			 assistance or a subsidy is provided under a program administered by the
			 Secretary, or for which a mortgage is insured under the National Housing Act
			 (12 U.S.C. 1701 et seq.).
			(b)Required
			 informationThe information described in subsection (a) regarding
			 a property shall include—
				(1)information
			 regarding the results of physical inspections of the property, including any
			 real estate assessment center (REAC) scores for the property;
				(2)any notices,
			 plans, and information relating to the property required under the Low-Income
			 Housing Preservation and Resident Homeownership Act of 1990, including a notice
			 of intent to prepay a mortgage under section 212, information under section
			 216, a second notice of intent under section 216(d), a plan of action under
			 section 217, and notice of approval of a plan of action under section
			 225;
				(3)any notice of
			 request to terminate an insurance contract under title II of the National
			 Housing Act (12 U.S.C. 1707 et seq.) for a loan or mortgage on the
			 property;
				(4)any notice of
			 request to prepay a loan or mortgage on the property insured under title II of
			 the National Housing Act (12 U.S.C. 1707 et seq.); and
				(5)any notice under
			 section 8(c)(8) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(c)(8)) of proposed termination of an assistance contract under such
			 section for the property.
				(c)UpdatingThe
			 Secretary of Housing and Urban Development shall update the information made
			 available pursuant to this section not less than quarterly.
			
